



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Romanchych,









2018 BCCA 26




Date: 20180125

Docket: CA44084

Between:

Regina

And

Colby
Dean Romanchych




Before:



The Honourable Mr. Justice Frankel

The Honourable Madam Justice Bennett

The Honourable Mr. Justice Savage




On appeal from:  An
order of the Provincial Court of British Columbia, dated September 9, 2016 (
R.
v. Romanchych
, Abbotsford Docket 82309).




Counsel for the Appellant:



R.P. Thirkell

K. Beatch





Counsel for the Respondent:



T. Shaw





Place and Date of Hearing:



Vancouver, British
  Columbia

October 5, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2018









Written Reasons by:





The Honourable Madam Justice Bennett





Concurred in by:





The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Savage








Summary:

The appellant was sentenced
to 29.5 months imprisonment for firearms and credit card-related offences. He
received credit for 10.5 months pre-sentence custody on a 1:1 basis through
the operation of s. 719(3.1) of the Criminal Code, due to breach of bail
terms leading to the cancellation of his bail. He appeals that sentence on the
basis of a s. 7 Charter overbreadth challenge to s. 719(3.1). Held:
Appeal allowed. The second part of s. 719(3.1) is overbroad, and thereby in
violation of s. 7 of the Charter. Accused persons who are alleged to have
committed technical bail breaches, or who breach bail conditions with which
they have no real ability to comply, can be statutorily barred from enhanced
credit. Accordingly, there is no rational connection between the laws purpose
 enhancing public safety and security by increasing violent and chronic
offenders access to rehabilitation programs  and some of its impacts. The
overbreadth is not justified by s. 1 of the Charter, so the second part of
s. 719(3.1) is declared of no force or effect under s. 52 of the
Constitution Act.

Reasons
for Judgment of the Honourable Madam Justice Bennett:

[1]

On March 3, 2015, Colby Romanchych was found with loaded guns and stolen
credit cards. He was eventually convicted and received a total sentence of 29.5
months after receiving credit for 10.5 months pre-sentence custody on a 1:1
basis. He appeals that sentence on the issue of whether he is entitled to 1.5
days credit for pre-sentence custody based on a s. 7
Charter
challenge
to s. 719(3.1) of the
Criminal Code
, R.S.C. 1985, c. C-46.

Background

[2]

Mr. Romanchych was convicted on four counts following a trial in
Provincial Court:

i)      Count 2  Possession of a loaded restricted
firearm contrary to s. 95(1);

ii)     Count 3  Occupy a vehicle in which there is a
firearm contrary to s. 94(1);

iii)    Count 4  Possession of a stolen credit card
contrary to s. 342(1); and

iv)    Count 5  Use of anothers identity
documents without lawful excuse contrary to s. 56.1(1).

[3]

The sentencing judge
summarized her findings of fact in her reasons for sentence as follows:

[3]        Referring
briefly to the circumstances of the offence, Mr. Romanchych was under
surveillance as a result of the belief by police that he was driving a stolen
pick-up truck. He was arrested at a gas station in Langley a short time later.
At the time of his arrest, several items were found in the pick-up truck
including a loaded handgun, which is the weapon referred to in Counts 2 and 3
of the Information. A number of credit cards, debit cards and identity
documents were also found in the pickup, including those which are referred to
in Counts 4 and 5 of the Information.

[4]        After
ascertaining that the owners of some of the credit cards alleged that their
cards had been used fraudulently, the police ascertained when and where the
cards had been used for purchases, or attempted purchases, by someone not
authorized to use those cards. Mr. Romanchych was caught on video
recordings at several different gas stations using credit cards and debit cards
that did not belong to him.

Facts relating to Mr. Romanchychs
pre-sentence release status

[4]

Mr. Romanchych
was arrested on March 3, 2015 for the offences before the Court. He applied for
and was granted bail that day but was unable to perfect that bail until April
30, 2015.

[5]

In May 2015, Mr. Romanchych
was twice arrested for further offences:

i)

on May 11, 2015, he
was arrested for credit-card related offences committed in September 2014 (before
the offences at issue in these proceedings) and released on bail that day; and

ii)

on May 22, 2015, he
was arrested for offences committed that day involving flight from the police
using a motor vehicle. He was not released from custody pending a cancellation
(or revocation) hearing.

[6]

On May 29, 2015, Mr. Romanchychs
bail was cancelled pursuant to s. 524 of the
Criminal Code
and he was
ordered detained in custody for failing to show cause why he should be released.

[7]

In September 2015, Mr. Romanchych
pleaded guilty to four offences relating to the matters for which he was
arrested on May 11 and May 22, 2015. He served a total sentence of 84 days on
those four counts. He did not seek to be released pending his trial on the
offences before the court once he had served the sentence on those counts.

[8]

At trial, and on
appeal, the Crown and defence agree that the total pre-sentence time in custody
was 10.5 months.

[9]

At the sentencing
hearing, Mr. Romanchych asked the sentencing judge to decline to follow
the decision in
R. v. Chambers
, 2014 YKCA 13, which found, among other
things, that the second part of s. 719(3.1) is not overbroad. The
sentencing judge concluded that she was virtually bound to follow the
Chambers
decision because two of the justices who decided
Chambers
are also
justices of the Court of Appeal for British Columbia. The sentencing judge also
noted an unrelated decision where this Court referred to a Yukon case as the leading
case in British Columbia:
R. v. Chudley
, 2015 BCCA 391 at para. 9.

[10]

The Crown sought a
five-justice division of this Court to reconsider the decision of the Yukon
Court of Appeal in
Chambers
.
The request
was refused. All justices of the Court of Appeal for
British Columbia are also justices of the Court of Appeal of Yukon. The Chief
Justice of British Columbia is also the Chief Justice of the Court of Appeal of
Yukon. However, Northern judges (Yukon Territory, Northwest Territories and
Nunavut) are also members of the Court of Appeal of Yukon. It is a distinct
court in a different jurisdiction. Its decisions are not binding on any level
of court in British Columbia. Like all appellate courts, the Court of Appeal of
Yukon has persuasive authority on British Columbias courts. See also
R.
v. Joe
, 2017 YKCA 13 at para. 72.

[11]

From time to time, slips have been made that suggests the courts
are the same,
Chudley
being one of those slips. They are not. Thus, neither
the sentencing
judge nor this
Court is bound, in the sense of
stare decisis
, to follow the decision
in
Chambers
.

Position of the Parties

[12]

The positions of the
parties are straightforward: Mr. Romanchych says that the reasoning in
R.
v. Safarzadeh-Markhali
,
2016
SCC 14
, which struck down the
first part of s. 719 (3.1) and was decided after
Chambers
,

applies
equally to the second part of the provision, which limited his pre-sentence
custody credit. The Crown says it does not, and that
Chambers
was
correctly decided.

Discussion

Legislative framework

719

(3)
In determining the sentence to be imposed
on a person convicted of an offence, a court may take into account any time
spent in custody by the person as a result of the offence but the court shall
limit any credit for that time to a maximum of one day for each day spent in
custody.

(3.1)
Despite
subsection (3), if the circumstances justify it, the maximum is one and
one-half days for each day spent in custody unless the reason for detaining the
person in custody was stated in the record under subsection 515(9.1)
or the
person was detained in custody under subsection 524(4) or (8).

[Emphasis added.]

[13]

The
Criminal
Code
section at issue is the underlined portion of s. 719(3.1), above.
That part of the provision restricts a sentencing judges ability to grant
1:1.5 credit where a person was detained in custody under subsection 524(4) or
(8). The limitation found in the first part of s. 719(3.1), referring to
s. 515(9.1), was struck down as overbroad and not justified under s. 1
of the
Charter
in
Safarzadeh-Markhali
. The other part of the
legislative scheme at issue is the mechanism by which an accused person can be
detained in custody under s. 524(4) of the
Code
:

524

(1)
Where a justice is satisfied that there
are reasonable grounds to believe that an accused

(a)
has contravened or is
about to contravene any summons, appearance notice, promise to appear,
undertaking or recognizance that was issued or given to him or entered into by
him, or

(b)
has committed an
indictable offence after any summons, appearance notice, promise to appear,
undertaking or recognizance was issued or given to him or entered into by him,

he may issue a warrant for the arrest of
the accused.



(3)
Where
an accused who has been arrested with a warrant issued under subsection (1), or
who has been arrested under subsection (2), is taken before a justice, the
justice shall

(a)
where the accused was
released from custody pursuant to an order made under subsection 522(3) by a
judge of the superior court of criminal jurisdiction of any province, order
that the accused be taken before a judge of that court; or



(4)
Where
an accused described in paragraph (3)(a) is taken before a judge and the judge
finds

(a)
that the
accused has contravened or had been about to contravene his summons, appearance
notice, promise to appear, undertaking or recognizance, or

(b)
that there are
reasonable grounds to believe that the accused has committed an indictable
offence after any summons, appearance notice,
promise to appear, undertaking or
recognizance was issued or given to him or entered into by him,

he shall
cancel the summons, appearance notice, promise to appear, undertaking or
recognizance and order that the accused be detained in custody unless the accused,
having been given a reasonable opportunity to do so, shows cause why his
detention in custody is not justified within the meaning of subsection 515(10).

(6)
Any
order made under subsection (4) or (5) is not subject to review, except as
provided in section 680.



(8)
Where
an accused described in subsection (3), other than an accused to whom paragraph
(a) of that subsection applies, is taken before the justice and the justice
finds

(a)
that the
accused has contravened or had been about to contravene his summons, appearance
notice, promise to appear, undertaking or recognizance, or

(b)
that
there are reasonable grounds to
believe that the accused has committed an indictable offence after any summons,
appearance notice, promise to appear, undertaking or recognizance was issued or
given to him or entered into by him,

he shall cancel the summons, appearance
notice, promise to appear, undertaking or recognizance and order that the
accused be detained in custody unless the accused, having been given a
reasonable opportunity to do so, shows cause why his detention in custody is
not justified within the meaning of subsection 515(10).



[14]

Section
515(10) of the
Code
is the provision governing when detention is
justified.

[15]

The
reviewability of a decision under s. 524(4) of the
Code
is
addressed in s. 680(1):

680

(1)
A
decision made by a judge under section 522 or subsection 524(4) or (5) or a
decision made by a judge of the court of appeal under section 261 or 679 may,
on the direction of the chief justice or acting chief justice of the court of
appeal, be reviewed by that court and that court may, if it does not confirm
the decision,

(a)
vary the decision; or

(b)
substitute such other decision as, in its opinion,
should have been made.

[16]

The relevant provisions of the
Charter
are
ss. 1 and 7:

1.
The
Canadian Charter of Rights and
Freedoms
guarantees the rights and freedoms set out in it subject only to such reasonable
limits prescribed by law as can be demonstrably justified in a free and
democratic society.

7.
Everyone has the right to life,
liberty and security of the person and the right not to be deprived thereof
except in accordance with the principles of fundamental justice.

The evolution of credit for pre-sentence
custody

[17]

Historically,
offenders were given credit for pre-sentence custody, generally on a 2:1 basis.
The doubling of time was to compensate those detained for the lack of
programming in remand centres, for the fact that that period of detention was
not subject to reduction for remission, either statutory or earned, and a host
of other reasons:
R. v.

Summers
, 2014 SCC 26 at paras. 3, 31.

[18]

Over time, and as
conditions in certain remand centres became public, credit for pre-sentence
custody began to increase. Some judges were granting 3:1 and even 4:1 enhanced credit
depending on the evidence. In
R.
v. Wallace
, [2005]
O.J. No. 1759 (S.C.), the following cases are cited as examples of this
development at para. 38:

[38]      In
R. v. Poirer
,
[2001] O.J. No. 2320 (O.C.J.)
,
the Ontario Court of Justice gave the accused three months credit for one month
pre-sentence custody spent in the Don Jail, emphasizing the deplorable
conditions of the jail. Ormston J. noted that there were three or four people
in cells that were designed for two, inmates were forced to sleep on the floor,
there was no statutory remission of the offenders sentence, no counselling was
available, and there were no education facilities. Justice Bentley held in
R.
v. Dorian
,
[2003] O.J. No. 1415
, that
frequent lock-downs, triple bunking and the cancellation of many programs at
the Don Jail justified an enhanced credit of 3:1 as the circumstances of the
accuseds pre-sentence incarceration were particularly troubling. In truly
exceptional circumstances, such as in
R. v. Critton
,
[2002] O.J. No. 2594
, the Court at paras. 104-106
granted 4:1 credit for an accused due to his loss of privileges and the myriad
of indignities he was forced to endure at the Maplehurst Detention Centre
during a civil service strike.

[19]

In response, the
government introduced the
Truth in Sentencing

Act
, S.C. 2009,
c. 29 (
TISA
), which capped credit at 1:1, except when the
circumstances justify 1:1.5 credit, and completely prohibited enhanced credit
in certain circumstances, including those set out above in s. 719(3.1),
which are at issue in this appeal.

[20]

In
Summers
,
the Supreme Court of Canada interpreted the phrase when the circumstances
justify it in s. 719(3.1). The trial judge in
Summers
granted
1:1.5 enhanced credit to compensate the offender for the loss of eligibility
for early release and parole, finding that was a circumstance that justified
the extra credit.

[21]

Justice
Karakatsanis, for the Supreme Court, confirmed that the loss of access to
parole and early release constitutes a circumstance justifying enhanced 1:1.5
credit:
Summers
at paras. 34, 68. As part of her analysis, Karakatsanis
J. concluded that offenders who are not granted bail and do not receive
enhanced credit will serve longer terms in prison than the same offender who is
released on bail. Enhanced credit addresses that disparity.

Section 7 and Overbreadth

[22]

The only basis for the
challenge to the provision in this appeal is overbreadth as a violation of the
right to life, liberty and security of the person enshrined in s. 7 of the
Charter of Rights and Freedoms
. The Supreme Court closely examined the
principles underlying a constitutional challenge based on overbreadth in
Canada
(Attorney General) v. Bedford
, 2013
SCC 72, which involved
challenges to
Criminal Code
provisions governing activities relating to
prostitution.

[23]

An overly broad law
goes too far and interferes with some conduct that bears no connection to its
objective:
Bedford
at paras. 101, 119. The Court described the
concept of overbreadth at paras. 112-113:

[112]    Overbreadth
deals with a law that is so broad in scope that it includes
some
conduct that bears
no relation to its purpose. In this sense, the law is arbitrary
in part
. At its core,
overbreadth addresses the situation where there is no rational connection
between the purposes of the law and
some
, but not all, of its impacts. For instance, the law
at issue in
Demers
required unfit accused to attend repeated review board hearings. The law was
only disconnected from its purpose insofar as it applied to permanently unfit accused;
for temporarily unfit accused, the effects were related to the purpose.

[113]
Overbreadth allows courts to recognize
that the law is rational in some cases, but that it overreaches in its effect
in others. Despite this recognition of the scope of the law as a whole, the
focus remains on the individual and whether the effect on the individual is
rationally connected to the laws purpose. For example, where a law is drawn
broadly and targets some conduct that bears no relation to its purpose in order
to make enforcement more practical, there is still no connection between the
purpose of the law and its effect on the
specific individual
. Enforcement practicality
may be a justification for an overbroad law, to be analyzed under s. 1 of
the
Charter
.

[24]

In
R. v. Moriarity
,
2015 SCC 55, Justice Cromwell, for the Court, described overbreadth at para. 2:

[2]
In my view, the appellants contention fails because these
provisions are not overbroad. A law is overbroad when there is no rational
connection between the purpose of the law and some of its effects. The
touchstones of the analysis are, therefore, the objective of the law and whether
its effects are connected to that objective. Properly understood, the
challenged provisions have a broader purpose than that identified by the
appellants and they have failed to show that the laws effects are not
rationally connected to that broader purpose. Their claim of overbreadth fails
as a result.

[25]

To succeed in a
s. 7 challenge on this basis, the challenger must show that their liberty
rights are engaged and that the impugned provisions puts their liberty at risk
in a way that is not connected to its purpose (
Moriarity
para. 16).

[26]

The decision in
Moriarity
is particularly helpful as it articulates that, at the outset of the
analysis, a court must identify both the impugned laws purpose and its effects
because the issue of overbreadth depends on a disconnect between the two:
Moriarity
at para. 24. The decision also assists in how to approach the search
for the laws purpose or objective, at paras. 26-27:

[26]      The
objective of the challenged provision may be more difficult to identify and
articulate. The objective is identified by an analysis of the provision in its
full context. An appropriate statement of the objective is critical to a proper
overbreadth analysis. In general, the articulation of the objective should
focus on the ends of the legislation rather than on its means, be at an
appropriate level of generality and capture the main thrust of the law in
precise and succinct terms.

[27]
The overbreadth analysis turns on the
relationship between the objective of the law and the effects flowing from the
means which the law adopts to achieve it -- in other words the relationship
between the laws purpose and what it actually does. It follows that the
statement of the challenged provisions purpose should, to the extent possible,
be kept separate from the means adopted to achieve it. While of course the
means adopted may throw light on the objective, the focus must remain on the
objective: see, in a roughly analogous context,
Ward v. Canada (Attorney General)
, 2002 SCC
17, [2002] 1 S.C.R. 569, at para. 25. If undue weight is given to the
means in articulating the legislative objective in an overbreadth analysis,
there will be nothing left to consider at the rational connection stage of the
analysis
.

[27]

As noted at para. 26,
the statement of purpose must be framed at the appropriate level of generality.
According to Cromwell J., the appropriate level lies between the statement of
an animating social value  which is too general  and a narrow articulation
which can include a virtual repetition of the challenged provision, divorced
from its context  which risks being too specific. The statement need also be precise
and succinct:
Moriarity
at paras. 28-29.

[28]

Justice Cromwell also
outlines the appropriate sources for determining an impugned provisions legislative
purpose at para. 31:

[31]      Courts have used many sources to determine legislative
purpose: see R. Sullivan,
Sullivan on the Construction of Statutes
(6th ed. 2014), at ss.9.41 to 9.66. In some cases, legislation contains
explicit statements of purpose, but there is no such statement here. Courts
also look at the text, context and scheme of the legislation in order to infer
its purpose. For instance, in
Heywood
, the Court
concluded that the purpose of a vagrancy law that prohibited convicted
offenders from loitering in public parks, which was to protect children from
becoming victims of sexual offences, was apparent from the places to which the
prohibition of loitering applies: p. 786; see also
R.
v. Garofoli
, [1990] 2 S.C.R. 1421, at pp. 1470-71. In addition,
courts may also resort to extrinsic evidence such as legislative history and
evolution. But as Prof. Sullivan wisely observes, legislative statements of
purpose may be vague and incomplete and inferences of legislative purpose may
be subjective and prone to error: s.9.90.

[29]

Once legislative
purpose is identified, the next question is whether the law is inherently bad
because there is
no connection,
in whole or in part, between its effects
and its purpose:
Moriarity
at para. 49, citing
Bedford
at para. 119
(emphasis in
Bedford
).

[30]

I will next turn to
the decision in
Safarzadeh-Markhali
, where the Court struck down part of
s. 719(3.1) on the basis of overbreadth.

[31]

The Court quickly
concluded that s. 719(3.1) limits liberty. The effect of the provision is
to require offenders to serve more time in prison than they would have
otherwise. The only issue was whether the provision nonetheless complied with
the principles of fundamental justice:
Safarzadeh-Markhali
at para. 20.

[32]

The Court considered
the purpose of the provision, making the point that the impugned laws purpose
is distinct from the means used to achieve that purpose. The means may be
helpful in determining the purpose or objective, but they are to be treated separately:
Safarzadeh-Markhali
at para. 26.

[33]

The question was framed by McLachlin C.J.C., as formulating a
statement of purpose for s. 719(3.1)s denial of enhanced credit to
persons denied bail primarily because of a prior conviction. The Court reviewed
the
TISA
, and concluded that it contained
no
explicit statements of specific purpose for the legislation as a whole, or for
s. 719(3.1) in particular:
Safarzadeh-Markhali
at para. 32.

[34]

The Court did not
find much assistance in determining purpose from the context and scheme of the
legislation. It then looked at the extrinsic evidence, and the statements made
by the Minister of Justice, while acknowledging that such statements may be
rhetorical and imprecise:

[37]      In
presenting the
Truth in Sentencing Act
to Parliament and the House of
Commons Standing Committee on Justice and Human Rights, the Minister of Justice
explained that denial of enhanced credit was aimed at promoting public safety
and public confidence in the justice system, by imposing longer sentences on
violent and repeat offenders and increasing their exposure to rehabilitative
programming. He said:

The
practice of awarding generous credit erodes
public confidence in the
integrity of the justice system
. It also undermines the commitment of the
government to
enhance the safety and security of Canadians
by keeping
violent
or repeat offenders
in custody for longer periods. [Emphasis added.]

(
House
of Commons Debates
, vol. 144, No. 41, 2nd Sess., 40th Parl., April 20,
2009 (
Debates
), at p. 2418)

The Ministers
reference to violent or repeat offenders suggests that the challenged
provision is targeted at two groups: (1) dangerous persons, who have committed
crimes of violence or threatened violence; and (2) chronic offenders, whether
convicted of violent crimes or not.

[38]      The
Minister also linked longer periods in custody to rehabilitation:

As
a result of [the challenged provision], a greater number of offenders would now
serve a federal sentence of two or more years, and there will be an increased
number of federal offenders spending in federal custody.

This
time [in] the federal system will present the opportunity for longer-term
programming that may have a positive effect on the offender.
[Emphasis added.]

(Standing
Committee on Justice and Human Rights,
Evidence
, No. 20, 2nd Sess.,
40th Parl., May 6, 2009 (
Evidence
), at pp. 11-12)

[39]
The Minister referred to other goals.
One was the goal of adequate or fit punishment, in a retributive sense. On
this, he said:

Not
only does [enhanced credit] deprive offenders of the prison programs that might
help to keep them out of jail in the future,
it also fails to punish them
adequately for the deeds that led to their convictions in the first place
.
[Emphasis added.]

(
Debates
, at p. 2418)

[35]

After reflecting on
the statements of the Minister noted above, the Court concluded that the animating
social value behind the denial of enhanced credit for pre-sentence custody in
s. 719(3.1) is enhancing public confidence in the justice system. The
Court concluded, at para. 47, that the legislative purpose of the first
part of s. 719(3.1) is as follows:

[47]      Second, the
legislative purpose
of the total denial of enhanced credit for pre-sentence custody to offenders
who are denied bail because of a prior conviction is
to
enhance public safety and security by increasing violent and chronic offenders
access to rehabilitation programs
. To be sure, the Minister referred to
other legislative purposes -- providing adequate punishment, increasing
transparency in the pre-sentence credit system, and reducing manipulation. But
these are peripheral, for the reasons discussed above.

[36]

The Court concluded that
the purpose of preventing accused persons from manipulating the system by
prolonging pre-sentence custody in order to get more credit was resolved by the
1:1.5 cap:
Safarzadeh-Markhali
at para. 44.

[37]

The Court found that
the means for achieving the purpose was the challenged provision itself  the
denial of enhanced credit for pre-sentence custody to persons refused bail on
the basis of an existing criminal record. In addition, the Court found that the
provision imposed longer periods of custody on
all
persons who receive
an endorsement indicating that bail was denied primarily on the basis of a
previous conviction.

[38]

The Court concluded
that the provision was overbroad because it captured people in ways that had
nothing to do with enhancing public safety and security. The Court found, at paras. 53-54:

[53]      First,
the provisions ambit captures people it was not intended to capture: offenders
who do not pose a threat to public safety or security. Section 515(9.1) is
broadly worded. It catches any person denied bail primarily for a criminal
record, without specifying or even broadly identifying the nature or number of
offences that would warrant a s. 515(9.1) endorsement. The section may
therefore ensnare persons whose imprisonment does not advance the purpose of
the law. For example, a person with two or three convictions for failing to
appear in court might be subject to a s. 515(9.1) endorsement, even though
he or she did not pose any real threat to public safety or security. And even
if such a person receives greater access to rehabilitative programming and
benefits from it, the consequence is not necessarily to improve public safety
and security. In short, a s. 515(9.1) endorsement is an inexact proxy for
the danger that an offender poses to public safety and security. The Crown says
the law casts the net broadly because targeting all offenders with a criminal
record is a more practical option than attempting to identify only offenders
who pose a risk to public safety and security. But practicality is no answer to
a charge of overbreadth under s. 7:
Bedford
, at para. 113.

[54]      Second,
regardless of the types of offenders the challenged provision was meant to
capture, the provision suffers from overbreadth because, as the intervener the
Criminal Lawyers Association (Ontario) notes, the limited availability of
judicial review means that persons wrongly tagged with an endorsement will be
without recourse to have the error remedied. There is dispute about precisely
when if ever review for an endorsement is available. But the Crown concedes
that if the reviewing judge finds that the detention order was properly made,
he or she is powerless to vacate an endorsement and that the sentencing judge
has no choice under the challenged provision but to give effect to an
endorsement in computing an offenders sentence. This absence of review and
discretion renders the challenged provision overbroad for at least two
categories of individuals: (1) persons who erroneously received the endorsement
because their detention is not warranted primarily because of their criminal
record, and (2) persons who, during the period between the bail hearing and
sentencing, successfully appeal the conviction that drew the endorsement. In
both cases, the effect of the provision is to strip persons of liberty even
though their detention does not obviously advance public safety and security.

[39]

The Court concluded
that the provision was not saved by s. 1.

[40]

The Court also
resolved an important issue in relation to s. 7, and that is, contrary to
the weight of appellate authority, proportionality in sentencing is not a
principle of fundamental justice:
Safarzadeh-Markhali
at para. 71.

[41]

Before turning to
the analysis in this case, I will briefly refer to two competing appellate
decisions, both which were decided before
Safarzadeh-Markhali
:
Chambers
,
and
R. v. Kovich
, 2016 MBCA 19.

[42]

In
Chambers,
the
Court identified the purpose as follows, at para. 96:

[96]      As
I have outlined, the general purpose of s. 719(3) and (3.1) of the
Code
is to restrict the amount of presentence credit (I do not overlook the
other subsidiary purposes identified in
Summers
as discussed above).
Parliament has chosen to do so by capping that credit at 1.5:1, if
circumstances justify it. But Parliament has also targeted a population which
includes those who find themselves back in custody because of their own
misconduct on bail, who are not entitled to an award of this enhanced credit.

[43]

With respect,
characterizing the purpose of the legislation in this way is not in accordance
with
Moriarity
, where the Supreme Court held that the purpose of an
impugned law must not be drawn too generally or too narrowly. As Cromwell J.
said in
Moriarity
at para. 28:

[28]      The
appropriate level of generality for the articulation of the laws purpose is
also critically important. If the purpose is articulated in too general terms,
it will provide no meaningful check on the means employed to achieve it, almost
any challenged provision will likely be rationally connected to a very broadly
stated purpose: see, e.g.
Carter v. Canada (Attorney
General)
, 2015 SCC 5, [2015] 1 S.C.R. 331, at para. 77. On the
other hand, if the identified purpose is articulated in too specific terms,
then the distinction between ends and means may be lost and the statement of
purpose will effectively foreclose any separate inquiry into the connection
between them. The appropriate level of generality, therefore, resides between
the statement of an animating social value -- which is too general -- and a
narrow articulation, which can include a virtual repetition of the challenged
provision, divorced from its context -- which risks being too specific:
Carter
, at para. 76. An unduly broad statement of
purpose will almost always lead to a finding that the provision is not overbroad,
while an unduly narrow statement of purpose will almost always lead to a
finding of overbreadth.

[44]

In my view, in light
of the decisions in
Moriarity
and
Safarzadeh-Markhali
, the Court
in
Chambers
articulated the purpose of the provision in overly specific
terms, attracting Cromwell J.s warning in
Moriarity
that, in such a
case, the distinction between ends and means may be lost and the statement of
purpose will effectively foreclose any separate inquiry into the connection
between them. As a result, the overbreadth analysis in
Chambers
, which

was decided without the benefit of the Supreme Courts guidance on this
point in
Moriarity
, is no longer persuasive. A similar conclusion was
reached in
R. v. Taylor
, 2017 YKTC 3.

[45]

In
Kovich
,
the court considered whether s. 719(3.1) complies with s. 7 of the
Charter
.
There, the Court found that the purpose of the legislation was to restrict the
amount of credit given for pre-sentence custody, and to end the practice of
granting 2:1 credit, to make the process more transparent, and to limit
pre-sentence custody to 1:1 for certain offenders:
Kovich
at para. 99.

[46]

The Court concluded
that the provision was overbroad because it does not target violent offenders
or wrongful conduct, but targets those who are unable to obtain bail:
Kovich
at para. 106: see also
R. v. Meads
, 2016 ONSC 7156 at paras. 30-35.

[47]

Turning to the
constitutionality of the provisions engaged in this case and whether the
legislation is overbroad, the first question is: does the provision engage
s. 7 and the right to life, liberty and the security of the person? It is
not disputed that it engages liberty rights, as its effect is to require
offenders to whom it applies to serve more time in prison than they otherwise
would: see
Safarzadeh-Markhali
at para. 20.

[48]

Accordingly, the
only issue under s. 7 before this Court is whether this deprivation of
liberty comports with the principles of fundamental justice or whether it is
overbroad, as Mr. Romanchych alleges. The next step in the overbreadth
analysis is to ascertain the purpose of the law.

[49]

Mr. Romanchych
submits that the purpose of the second part of s. 719(3.1) is exactly the
same as the purpose identified in
Safarzadeh-Markhali
at para. 47:
enhancing public safety and security by increasing violent and chronic
offenders access to rehabilitation programs.

[50]

The Crown submits
that the second part of s. 719(3.1) has a different purpose. It says that
unlike the first part of the provision, the part of the section dealing with
credit when there is a bail cancellation and detention order has a long
legislative history, which suggests a different legislative purpose.

[51]

It may be useful to
examine the operation of s. 524, which can lead to bail cancellation that
triggers the operation of the second part of s. 719(3.1). Where there are
grounds for a justice to believe that an accused has either contravened or is
about to contravene their release (which may include an appearance notice or
summons), or has committed an indictable offence while on a form of release, the
justice may issue a warrant for their arrest. All hybrid offences are
indictable until the Crown elects to proceed summarily:
Interpretation Act
,
R.S.C. 1985, c. I-21, s. 34. The exception is if the Crown fails to
make the election at trial, a court may presume the Crown elected to proceed
summarily:
R. v. Dudley
, 2009 SCC 58 at para. 20. Thus, s. 524(1)
can capture relatively minor offences. A peace officer with the same grounds
may arrest an accused without a warrant under s. 524(2).

[52]

The accused is then
brought before a justice who will either remand them to a superior court if
that court has exclusive jurisdiction or will otherwise deal with the accused:
s. 524(3). If the Crown demonstrates the appropriate basis, the judge or
justice will cancel the bail (sometimes referred to as revoking the bail) under
s. 524(4) or s. 524(8), and the onus then shifts to the accused to
show cause why they should be released under s. 515(10). The accused is
detained unless they show cause.

[53]

An accuseds bail
must first be cancelled before s. 719(3.1) can statutorily bar enhanced
credit:
R. v. Vinepal
, 2015 BCCA 349 at paras. 15-20. However, I
agree with Chief Justice Bauman in
Chambers
at para. 51 that, once
the bail is cancelled under s. 524, the accused is detained in custody
unless and until they satisfy a judge or justice that they should be released. Accordingly,
someone who consents to remain in custody after their bail is cancelled is
still detained.

[54]

The Crown submits
that the legislative purpose of the provision is to encourage accused persons
to comply with their bail conditions by imposing sanctions on those who breach
their bail conditions. It says that this differs from the first part of the
provision and therefore the objective of advancing the objective of enhancing
public safety and security by increasing violent and chronic offenders access
to rehabilitation programs is not the purpose. In support of this argument,
the Crown attempts to draw a link between the purpose of the
Bail Reform Act
,
which it says is to ensure compliance with bail conditions, and the impugned
provision.

[55]

The Crown submits
that the legislative context of the second part of s. 719(3.1) (but not
the first part) includes the operation of the
Bail Reform Act
scheme
because it explicitly adopts as its triggering mechanism s. 524, which
was part of the
Bail Reform Act
amendments to the
Criminal Code
.
In my view, there is nothing in any of the sources for determining legislative
purpose as outlined in
Moriarity
and
Safarzadeh-Markhali
that
supports a link between the
Bail Reform Act
and the second part of
s. 719(3.1). This is because I do not agree with the Crowns
characterization of the legislative purpose of the
Bail Reform Act
scheme
in the
Criminal Code
. Those provisions were part of the
Bail Reform
Act
, S.C. 1970-71-72, c. 37, which had a legislative purpose of
releasing
individuals, not detaining them. Martin J.A. reviewed the legislative purpose
of the
Bail Reform Act
in
R. v. Bray
, [1983] O.J. No. 2509
(C.A.), cited with approval on this point in
R. v. Pearson
, [1992] 3
S.C.R. 665 and
R. v. Morales
, [1992] 3 S.C.R 711:

The
Bail Reform Act, 1970-71-72 (Can.), c. 37, introduced a liberal and
enlightened system of pre-trial release. The
object of the legislation
clearly was to reduce pre-trial detention
consistent with securing the
attendance of the accused at his trial and the protection of the public
interest [Emphasis added].

[56]

The incompatibility
of the legislative purpose of the
Bail Reform Act
and the second part of
s. 719(3.1) is also demonstrated by reference to the interaction between
s. 719(3.1) and the offence of breaching a bail condition in s. 145.
If an accused persons bail is cancelled under s. 524, they are
statutorily barred from enhanced credit under s. 719(3.1), resulting in a
longer underlying sentence. If that accused person is then also prosecuted and
sentenced under s. 145, they receive a second punishment for the same
conduct (the breach of the bail condition). In this light, it is difficult to
see how the
Bail Reform Act
s legislative purpose of promoting the
release of individuals can lend any interpretive assistance to the second part
of s. 719(3.1).

[57]

The Minister of
Justices Parliamentary submissions do not distinguish the second part of
s. 719(3.1) from its first part, which was addressed in
Safarzadeh-Markhali
.
The section as a whole is addressed in terms of denying enhanced credit
entirely to lengthen sentences, and ensuring that violent and chronic offenders
receive longer sentences, and access to programs for a longer period of time in
the federal penitentiary system.

[58]

Thus, in my view,
the animating social value and the legislative purpose for the second part of
s. 719(3.1) is the same as the legislative purpose identified in
Safarzadeh-Markhali
at paras. 46-47  to enhance public confidence in the justice system, and
to enhance public safety and security by increasing violent and chronic
offenders access to rehabilitation programs. The means to effect this
legislative purpose is the challenged provision itself  the denial of enhanced
credit for pre-sentence custody to persons whose bail is cancelled as a result
of an alleged breach of a bail condition. The effect of the provision is to
impose longer periods of custody to persons whose bail is cancelled because
they have been charged or suspected of having breached a term of an earlier
release order:
Safarzadeh-Markhali
at paras. 48-49.

[59]

Given the length of
time some cases take to get to trial, the time served in pre-sentence custody
may be significant.

[60]

Once the purpose of
the impugned provision is determined, the next question is whether it is overbroad.
To avoid a finding of overbreadth in violation of s. 7 of the
Charter
,

the law must not go further than reasonably necessary to achieve its legislative
goals:
Safarzadeh-Markhali
at para. 50.

[61]

The Crown submits
that even if the legislative purpose is the same as that found in
Safarzadeh-Markhali
,
the provision is still not overbroad because not every person who is alleged to
have breached their bail ultimately has their bail cancelled under s. 524.

[62]

The Crown argues,
relying on
Chambers
at para. 96, that it is not overbroad to deny
bail to those who are returned to custody as a result of their misconduct on
bail. It cites
R. v. Hussain
, 2015 ONSC 7115, where the Court at para. 93
said:

The Ontario Court of Appeal in
Akintunde
confirms
that Parliament specifically intended that offenders who choose to continue
committing serious criminal offences while released on a recognizance will be treated
differently than other offenders. As a matter of policy, those who re-offend
while on bail will be denied enhanced credit for pretrial custody, while others
remain entitled to seek it. The choice is that of the accused out on bail. He
can abide by the terms of his release and become eligible for enhanced credit
for the time spent in pre-sentence custody. Or he can choose to re-offend and
lose the ability to seek enhanced credit. Rhetorically, one may ask how this is
unfair.

[63]

There is nothing
wrong with the proposition that serious offenders may not be entitled to
enhanced credit, depending on the circumstances. But neither
Chambers
nor
Hussain
address the question of
who
is captured by the
legislation. As seen in
Safarzadeh-Markhali
,
Kovich
and
Meads
,
it is not always the serious, violent, or even chronic offender whose enhanced
credit is statutorily barred by the second part of s. 719(3.1). Like those
who would be denied enhanced credit for a prior record, this provision also
catches individuals in ways that have nothing to do with enhancing public
safety or security.

[64]

A bail breach
leading to cancellation under s. 524 (which then engages the second part
of s. 719(3.1)) could be for failing to attend court, for a minor or
technical breach, or for breaching a restriction that was next to impossible to
comply with  the alcoholic who agrees to a ban on consuming alcohol so they
can be released. While such terms are readily agreed to at a bail hearing, in
reality, the accused may have no real ability to comply. The statutory bar on
enhanced credit at issue here can also apply to a homeless person with a
residency requirement, who is then evicted from those premises because the dwelling
is shut down by health inspectors (a reasonable prospect in some single-room
occupancy hotels). Thus, an accused person may be in breach of a bail term
through no fault of their own, yet they are subject to a statutory bar on
enhanced credit whose legislative purpose is enhance public safety and
security by increasing violent and chronic offenders access to rehabilitation
programs.

[65]

The Crown also
argues that there is a greater power of review accorded to the second part of
s. 719(3.1) than to the first part, which remedies any s. 7
overbreadth-related infirmity. The Crown in
Safarzadeh-Markhali
conceded
that there was no avenue to review an endorsement that a person was detained
because of their prior conviction, and the sentencing judge was bound by that
endorsement. The Crown in this case submits that this was a significant part of
the Courts conclusion that the provision was overbroad. I do not disagree with
that submission. However, that does not mean that the breach of bail part of
s. 719(3.1) is not overbroad.

[66]

In
Safarzadeh-Markhali
the Court concluded that there was no avenue to review the endorsement made in
terms of the purpose of the detention order. However, the detention order
itself may be reviewed, and set aside, pursuant to s. 520 of the
Code
.
I am alive to the fact that the Court in
Safarzadeh-Markhali
at para. 12
did not resolve whether a s. 520 review overturning a detention order
would quash an endorsement. The only avenue for review of a detention order
made under s. 524, which we are concerned with here, is through s. 680
of the
Code
. A reviewing court accords deference to initial decisions under
both s. 520 (
R. v. St. Cloud
, 2015 SCC 27 at paras. 116-21)
and s. 680 (
R. v. Oland
, 2017 SCC 17 at paras. 61-62).

[67]

Thus, while the lack
of review was a relevant feature in
Safarzadeh-Markhali
, the fact that
the provision captured many people who were neither violent nor chronic
offenders, as this provision also does, was, in my view, the primary basis on
which the provision was found to be overbroad. As in
Safarzadeh-Markhali
,
the effect of the provision is to strip persons of liberty even though
detention does not obviously advance public safety and security: at para. 54.

[68]

In my opinion,
s. 719(3.1), as it relates to those who have allegedly breached bail, is
overbroad and thus violates s. 7 of the
Charter
.

[69]

The Crown did not
strongly press justification of the provision pursuant to s. 1 of the
Charter
.
However, it did not concede the argument. For clarity, I adopt the s. 1
analysis in
Safarzadeh-Markhali
at paras. 56-66. The means chosen
to advance the objective of public safety and security are not proportionate to
the objective of the legislation. As stated in
Safarzadeh-Markhali
at para. 65,
the laws overbreadth means that offenders who have neither committed violent
offences nor present a risk to public safety will be unnecessarily deprived of
liberty.

[70]

Thus, the challenged
provisions are not saved by s. 1.

[71]

This does not mean
that the sentencing judge cannot take all of these matters (prior conduct, bail
breaches, and so on) into account when crafting a sentence  these are often
factors that will affect the length of a term of sentence. The sentencing judge
may also consider these factors when determining whether circumstances justify
enhanced credit within the meaning of
Summers
. This conclusion means,
however, that the sentencing judge is not constrained from granting 1:1.5
credit where it is justified.

[72]

In my view, this is
a case where enhanced credit should have been granted. There is nothing to
suggest that Mr. Romanchych would not receive remission in the ordinary
course of events.

Conclusion

[73]

I would grant leave
and allow the appeal. I find that the challenged portion of s. 719(3.1)
violates s. 7 of the
Charter
because it is overbroad, and the Crown
has not justified that infringement under s. 1 of the
Charter
. The
impugned provision is declared of no force and effect under s. 52 of the
Constitution
Act
. I would increase Mr. Romanchychs pre-sentence custody credit by
an additional 5.25 months, reducing his sentence from 29.5 months to 24.25
months.

The Honourable Madam Justice Bennett

I AGREE:

The
Honourable Mr. Justice Frankel

I AGREE:

The Honourable Mr. Justice
Savage


